Citation Nr: 0414724	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-16 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right knee injury, currently rated at 20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
left knee injury, currently rated at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1982 to 
September 1982.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 2002, a statement of 
the case was issued in May 2003, and a substantive appeal was 
received in June 2003.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.    


REMAND

Preliminary review of the record reveals that the veteran had 
a VA examination in November 2001; yet, the examiner failed 
to measure the veteran's range of motion or comment on the 
instability of the veteran's knees.  As noted in a February 
2003 VA clinic progress report, the veteran currently 
complains that his knee pain has increased, he has trouble 
doing exercises, and he uses his cane all the time.  The 
Board notes that there is a more recent consultation report 
in November 2002; however, the range of motion is not 
measured in degrees as required by the applicable diagnostic 
codes and there is no reference to the veteran's current 
degree of instability.  In order to more accurately reflect 
the current level of the veteran's disability, the Board 
believes that an examination and opinions are required to 
comply with 38 C.F.R. § 3.159(c)(4) (2003).    

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran has been advised 
of (a) the information and evidence not 
of record that is necessary to 
substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the severity of his service-
connected right and left knee 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests, including x-rays, should 
be accomplished if medically feasible.  

     a)  The examiner should specifically 
report at what point (in degrees) range 
of motion is limited by pain and if there 
is any additional functional loss due to 
incoordination, fatigue or weakness.  

     b)  The examiner should also 
separately report whether any knee 
recurrent subluxation or lateral 
instability is slight, moderate, or 
severe.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if higher disability ratings 
are warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded and opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




